Case 1:19-cv-02956-JMS-MJD Document 1 Filed 07/17/19 Page 1 of 11 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CINDY COSTELLO                                     )
                                                   )
               Plaintiff,                          )
                                                   )
       vs.                                         )
                                                   )       CAUSE NO. 1:19-cv-2956
BOARD OF TRUSTEES OF THE                           )
FLAVIUS J. WITHAM MEMORIAL
                                                   )
HOSPITAL dba WITHAM HEALTH
SERVICES; MICHAEL WAGNER;                          )
BRENDA STROHL; GEORGE POGAS;
                                                   )
and EMILY ROGERS
                                                   )
               Defendants,                         )




                    PLAINTIFF’S COMPLAINT AND JURY DEMAND

       Plaintiff, Cindy Costello, by counsel, for its Complaint for Damages against Defendants,

Board of Trustees of the Flavius J. Witham Memorial Hospital dba Witham Health Services

(“WHS”), Michael Wagner, Brenda Strohl, George Pogas, and Emily Rogers and respectfully

alleges and states the following:



                                                PARTIES

   1. Plaintiff Cindy Costello is a resident of Marion County, Indiana.

   2. Defendant Michael Wagner is a resident of Marion County, Indiana.

   3. Defendant Brenda Strohl is a resident of Boone County, Indiana.

   4. Defendant George Pogas is a resident of Boone County, Indiana.
Case 1:19-cv-02956-JMS-MJD Document 1 Filed 07/17/19 Page 2 of 11 PageID #: 2



   5. Defendant Emily Rogers is a resident of Boone County, Indiana.

   6. Defendant Witham Health Services is an Indiana Corporation with its principle place

      business located in Boone County, Indiana.

                                             JURISDICTION

   7. The Court has subject matter jurisdiction over this matter because the matters to which

      this Complaint relates constitute violations of the federal law, the Fair Labor Standards

      Act and the Family Medical Leave Act.

   8. Venue is appropriate in this Court in that the events described here took place in this

      federal district.



                                      FACTUAL BACKGROUND

   9. Prior to employment at WHS, Cindy Costello worked in forensic and clinical laboratory

      services for 35 years and had developed a strong professional reputation within the

      industry and a large book of clients that needed drug testing services.

   10. In 2014, WHS offered Cindy Costello a position in sales and marketing for the

      Toxicology Laboratory, to begin January 2015. Significantly, the job description for the

      position drafted by Defendant WHS and provided to Plaintiff lists the job as “Non-

      Exempt” meaning that overtime pay must be paid. See, Exhibit A.

   11. Cindy Costello moved over 100 miles in order to take the position in the Toxicology Lab

      at WHS, forcing her husband to retire.

   12. As compensation for employment, WHS offered Cindy Costello a base salary, plus an

      additional Bonus of 5% of annual revenues above $1,380,000.
Case 1:19-cv-02956-JMS-MJD Document 1 Filed 07/17/19 Page 3 of 11 PageID #: 3



   13. WHS misrepresented and inflated the $1,380,000 revenue figure and failed to incorporate

      previously lost clients and accounts, specifically Hamilton County.

   14. During negotiations, WHS assured Cindy Costello it would reimburse meal costs during

      required travel, but failed to do so in a reasonable manner, until 2018.

   15. As a condition of employment, WHS offered Cindy Costello three (3) weeks of paid time

      off (“PTO”) per year, but then required her to work during her PTO.

   16. WHS forced Cindy Costello to take PTO for any day in which she would be unable to

      travel, although travel was not requisite condition of her employment.

   17. WHS produced pay stubs recording forty (40) hours per week, when Cindy Costello

      worked many more than forty (40) hours per week.

   18. WHS refused to compensate Cindy Costello for overtime pay, required under the FLSA,

      and WHS expressly promised in the job description for the position, Exhibit A.

   19. Cindy Costello brought overtime pay to the attention of Jeff Retz, the WHS Toxicology

      lab manager, as well as to each of the individual Defendants.

   20. Each individual Defendant is a decision maker who could and did decide whether to pay

      Plaintiff overtime wages.

   21. Defendant’s former Laboratory Director, Jeff Retz threatened and coerced Plaintiff that

      she should stop logging work hours and repeatedly asserted that if she pursued overtime

      pay or commission owed, she would be “fired”, or alternatively, that the Toxicology Lab

      would be shut down, and that it would be Plaintiff’s fault that the Lab employees would

      lose their jobs, because Plaintiff asserted her legally protected rights.

   22. Defendant, Dr. Wagner told Plaintiff that if she pursued this request for overtime pay or

      commissions any further, she would be “axed.”
Case 1:19-cv-02956-JMS-MJD Document 1 Filed 07/17/19 Page 4 of 11 PageID #: 4



   23. Plaintiff complained to Defendant’s Human Resources regarding these threats, but

      nothing was done to stop her supervisors from threatening her.

   24. Defendant, WHS knowingly and intentionally defaulted on a one hundred thousand

      ($100,000) dollar line of credit with a distributor, which Plaintiff personally established

      for Defendant.

   25. Defendant, WHS also defaulted on credit accounts with partnering laboratories, Omega

      Labs and Clinical Reference Labs, which Plaintiff personally established for Defendant.



          COUNT I—FAIR LABOR STANDARDS ACT; OVERTIME CLAIM

   Plaintiff, Cindy Costello, by counsel, for Count I of her Complaint against all Defendants,

   states as follows:

   26. Plaintiff incorporates by reference the allegations contained in the paragraphs above as if

      fully restated herein.

   27. Under the Fair Labor Standards Act (“FLSA”), Defendant, WHS is required to pay one

      and one half times the regular hourly rate for all hours actually worked over forty (40) in

      a workweek.

   28. Under the FLSA, each individual Defendant is a decision maker and a supervisor who is

      legally responsible for violations of the FLSA.

   29. Cindy Costello was employed by WHS as a non-exempt employee, working more than

      forty (40) hours per week.

   30. WHS provided Cindy Costello with pay stubs recording forty (40) hours of work each

      week, but Cindy Costello actually worked many more than forty (40) hours in a

      workweek.
Case 1:19-cv-02956-JMS-MJD Document 1 Filed 07/17/19 Page 5 of 11 PageID #: 5



   31. WHS refused to pay Cindy Costello overtime wages.

   32. Defendants’ violation of the FLSA has caused Cindy Costello substantial money

      damages.

   33. Defendants’ conduct has been willful in that they are fully aware of the law and have

      knowingly proceeded to violate the FLSA.

   34. As a result, Plaintiff’s damages are doubled, and she is entitled to attorney fees and costs

      of this lawsuit.



          COUNT II—FAIR LABOR STANDARDS ACT; RETALIATION CLAIM

   Plaintiff, Cindy Costello, by counsel, for Count II of her Complaint against all Defendants,

   states as follows:

   35. Plaintiff incorporates by reference the allegations contained in the paragraphs above as if

      fully restated herein.

   36. Cindy Costello brought the FLSA violation to the attention of all of the Defendants and

      was subsequently threatened and coerced in retaliation for asserting her legal rights.

   37. Defendants committed retaliation against Cindy Costello by threatening her when she

      sought to pursue her rights under the FLSA for overtime compensation.

   38. Defendants’ conduct was outrageous and necessitates punitive damages, liquidated

      damages, and attorney fees and costs.



                                COUNT III—BREACH OF CONTRACT

   Plaintiff, Cindy Costello, by counsel, for Count III of her Complaint against Defendant,

   WHS, states as follows:
Case 1:19-cv-02956-JMS-MJD Document 1 Filed 07/17/19 Page 6 of 11 PageID #: 6



   39. Plaintiff incorporates by reference the allegations contained in the paragraphs above as if

      fully restated herein.

   40. Cindy Costello entered into negotiations with Defendant, WHS based upon a job

      description for a non-exempt, Sales and Marketing Representative position, attached as

      Exhibit A.

   41. Cindy Costello entered into a contract with Defendant, WHS reflected by an exchange of

      emails attached as Exhibit B.

   42. Pursuant to Exhibit B, WHS agreed to pay Costello a 5% Bonus, to be paid every six (6)

      months, no later than January 15th and July 15th of each consecutive year.

   43. Pursuant to Exhibit B, WHS agreed to reimburse Costello for the cost of meals during

      any necessary travel.

   44. Pursuant to Exhibit B, paragraph 4, WHS agreed to reimburse Cindy Costello for office

      expenses.

   45. WHS breached the contract between the parties by failing to pay the 5% Bonus and by

      not timely paying reimbursement for meals or office expenses to Cindy Costello.

   46. WHS breached the contract by failing to provide Cindy Costello with the agreed upon

      terms of employment.

   47. Defendant’s breach has caused Plaintiff substantial money damages.




              COUNT IV—VIOLATION OF INDIANA WAGE PAYMENT STATUTE

   Plaintiff, Cindy Costello, by counsel, for Count IV of her Complaint against Defendant,

   WHS states as follows:
Case 1:19-cv-02956-JMS-MJD Document 1 Filed 07/17/19 Page 7 of 11 PageID #: 7



   48. Plaintiff incorporates by reference the allegations contained in the paragraphs above as if

      fully restated herein.

   49. Defendant, WHS has failed to pay Plaintiff wages on a timely basis, in violation of IC §

      22-2-5-1.

   50. The wages which have not been paid or have not been paid timely.

   51. The wages include the 5% Bonus, which is actually a sales commission, and is easily

      calculated based upon Plaintiff’s work.

   52. The wages include unpaid travel meals, travel expenses, and office expenses.

   53. Pursuant to the wage payment statute, Plaintiff is entitled to the wages and in addition,

      liquidated damages of double the amount of the wages, plus attorney fees and costs.

                                 COUNT V—UNJUST ENRICHMENT

   Plaintiff, Cindy Costello, by counsel, for Count V of her Complaint against Defendant, WHS

   states as follows:

   54. Plaintiff incorporates by reference the allegations contained in the paragraphs above as if

      fully restated herein.

   55. Defendant possessed fiduciary duties to be honest and tell the truth to Plaintiff.

   56. Defendant is a large, wealthy business organization which was in a superior position in

      terms of knowledge and business sophistications, as compared to Cindy Costello.

   57. Defendant took advantage of its superior position and implemented a scheme to defraud

      Cindy Costello.

   58. Defendant lied about material facts and omitted to inform Cindy Costello of material

      facts in a way which caused her substantial damages.
Case 1:19-cv-02956-JMS-MJD Document 1 Filed 07/17/19 Page 8 of 11 PageID #: 8



   59. Specifically, WHS knew that Cindy Costello was under contract to receive the 5%

      Bonus, but WHS refused to inform Cindy Costello of WHS’s actual revenue. Defendants

      intentionally lied to Cindy Costello.

   60. WHS allotted Cindy Costello three (3) weeks of PTO per year but required Cindy

      Costello maintain availability and answer all phone calls and emails regardless of PTO

      usage.

   61. WHS completed this scheme by providing incorrect revenue figures in order to

      misrepresent the amount owed to Cindy Costello pursuant to the Bonus, and in return

      kept the money.

   62. In equity, the Defendant, WHS should be required to disgorge the funds as they have

      been unjustly enriched as a result of their fraudulent scheme.

                          COUNTVI--PROMISORRY ESTOPPEL

   Plaintiff, Cindy Costello, by counsel, for Count VI of her Complaint against Defendant,

   WHS states as follows:

   63. Plaintiff incorporates by reference the allegations contained in the paragraphs above as if

      fully restated herein.

   64. Defendant, WHS made numerous promises to Plaintiff in order to induce her to accept

      the offer of employment.

   65. The promises include, but are not limited to, that Defendant would accept all of the

      clients that Plaintiff could provide to Defendant, WHS.

   66. Contrary to that assertion, Defendant, WHS has repeatedly refused to provide services to

      numerous large clients that Plaintiff has presented to Defendant, WHS.
Case 1:19-cv-02956-JMS-MJD Document 1 Filed 07/17/19 Page 9 of 11 PageID #: 9



   67. Defendant, WHS knew that Cindy Costello personally established the one hundred

      thousand ($100,000) dollar line of credit with a distributor and the two (2) credit accounts

      with partnering laboratories, under the implied assurance that WHS would make timely

      payments on the account.

   68. Defendant, WHS allowed Plaintiff to use her name and reputation to negotiate the terms

      and establish the line of credit for products vital to Defendant’s daily operations.

   69. Defendant, WHS knowingly and intentionally defaulted on payment of the accounts,

      causing the distributor and laboratories to contact Plaintiff, personally for payment.

   70. Defendant’s intentional actions irreparably harmed Plaintiff’s professional standing,

      character, and reputation.

   71. Plaintiff relied upon Defendant, WHS to her detriment.

   72. Plaintiff has been substantially damaged under the theory of promissory estoppel, by

      Defendant’s unfulfilled promises.

                         COUNT VII—CONSTRUCTIVE FRAUD

   Plaintiff, Cindy Costello, by counsel, for Count VII of her Complaint against Defendant,

   WHS states as follows:

   73. Plaintiff incorporates by reference the allegations contained in the paragraphs above as if

      fully restated herein.

   74. Defendant, WHS committed constructive fraud against Plaintiff.

   75. Defendant’s constructive fraud upon Cindy Costello has caused her substantial damages.

                            COUNT VIII—BREACH OF FIDUCIARY DUTY

   Plaintiff, Cindy Costello, by counsel, for Count VIII of her Complaint against all Defendants,

   states as follows:
Case 1:19-cv-02956-JMS-MJD Document 1 Filed 07/17/19 Page 10 of 11 PageID #: 10



    76. Plaintiff incorporates by reference the allegations contained in the paragraphs above as if

        fully restated herein.

    77. Defendants possessed fiduciary duties to Plaintiff, which Defendants have breached.

    78. Defendants’ breach of fiduciary duties has caused Plaintiff substantial damages.

                COUNT IX—FAMILY AND MEDICAL LEAVE ACT

    Plaintiff, Cindy Costello, by counsel, for Count VIII of its Complaint against all Defendants,

    states as follows:

    71. Plaintiff incorporates by reference the allegations contained in the paragraphs above as if

    fully restated herein.

    72. Plaintiff has been placed on FMLA leave to care for her ailing mother and for her own

    medical condition.

    73. Defendant, WHS is an employer under the FMLA.

    74. The individual Defendants are supervisors and decision-makers with respect to Plaintiff

    and her FMLA leave, and thus, are liable personally under the FMLA.

    75. Defendants have harassed Plaintiff by insisting that Plaintiff work while she is on FMLA

    leave.

    76. Defendants have failed to properly account for Plaintiff’s FMLA leave and have

    accounted some leaves improperly as FMLA leave.

    77. Defendants’ violations of the FMLA have caused plaintiff substantial damages in the

    form of lost wages, emotional distress, compensatory damages and other damages.

    78. Defendants are aware of the FMLA and yet have routinely violated the law, showing that

    their actions are willful, entitling Plaintiff to liquidated damages.

    79. Plaintiff also seeks her attorney fees and costs of this lawsuit under the FMLA.
Case 1:19-cv-02956-JMS-MJD Document 1 Filed 07/17/19 Page 11 of 11 PageID #: 11



    WHEREFORE, Plaintiff, Cindy Costello, by counsel, hereby seeks a money judgment for

 overtime pay, unpaid commission, liquidated damages, punitive damages, attorney fees, costs,

 pre and post judgment interest, and all other relief against the Defendants, Board of Trustees of

 the Flavius J. Witham Memorial Hospital dba Witham Health Services (“WHS”), Michael

 Wagner, Brenda Strohl, George Pogas, and Emily Rogers.

                                         JURY DEMAND

        Plaintiff requests a trial by jury.

                                         Respectfully submitted,

                                         /s/ Mark R. Waterfill, Atty. No. 10935-49
                                         5235 Decatur Boulevard
                                         Indianapolis, IN 46241
                                         (317) 501-6060
                                         mark@waterfilllaw.com


                                   CERTIFICATE OF SERVICE
 I hereby certify that a true, exact and authentic copy of the foregoing has been served upon all
 counsel of record the way of electronic service the same day as filing.
